AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT




This Amendment to the Investment Agreement is made as of the 18th day of
DECEMBER 2007.


          BETWEEN


     GLOBAL WATAIRE, A NEVADA CORPORATION (THE "COMPANY")


          AND


     DUTCHESS PRIVATE EQUITIES FUND, LTD. (THE "INVESTOR")


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE REGISTRATION RIGHTS
AGREEMENT DATED AUGUST 24, 2007.


WHEREAS, THE COMPANY AND THE INVESTOR DESIRE TO AMEND THE REGISTRATION RIGHTS
AGREEMENT TO REMOVE LANGUAGE REGARDING THE REQUIREMENT THAT THE COMPANY
INCORPORATE A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT UPON A REQUEST
BY THE INVESTOR.


NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED IN THIS
AMENDMENT TO THE REGISTRATION RIGHTS AGREEMENT, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION (THE RECEIPT AND ADEQUACY OF WHICH ARE HEREBY ACKNOWLEDGED, THE
COMPANY AND THE INVESTOR AGREE AS FOLLOWS:


     1)   SECTION 3(M) SHALL BE REMOVED.


 
     2)   ALL TERMS WITHIN SECTION 3 OF THE REGISTRATION RIGHTS AGREEMENT SHALL
BE ADJUSTED TO REFLECT THE APPROPRIATE REFERENCE SECTION.



 
     3)   ALL OTHER TERMS OF THE INVESTMENT AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT.







                                                 GLOBAL WATAIRE INC.


                                             BY: /S/ SYDNEY HARLAND     
                                                    SYDNEY HARLAND, C.E.O.


                                                 DUTCHESS PRIVATE
                                                 EQUITIES FUND, LTD.


                                             BY: /S/ TED
SMITH                     
                                                     TITLE: DIRECTOR



